 CANONIE TRANSPORTATION CO.299Canonie Transportation CompanyandDistrict 2-Marine Engineers Beneficial Association-Asso-ciatedMaritimeOfficers, AFL-CIO,Petitioner.Case 7-RC-18255June 22, 1988DECISION AND DIRECTIONBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFrThe National LaborRelations Board,by a three-member panel, has considered objections to and de-terminative challenges in a mail ballot election heldfrom Febraury 13 until March 17, 1987, and thehearing officer's report recommending dispositionof them. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows seven votes for the Petitioner and eightvotes for the Intervenor, Local 486, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO. Therewere two determinative challenged ballots.The Board has reviewed the record in light ofthe exceptions and brief and has adopted the hear-ing officer's findings' and recommendations asmodified by this Decision and Direction.The hearing officer recommended overruling theEmployer's challenges to the ballots of Paul BrownandMark Mather. The Employer alleged thatBrown and Mather were ineligible to vote because,before the election, each spent a regular and sub-stantial portion of his working time substituting asa temporary relief captain, a supervisory position.2The hearing officer recommended overruling thechallenges on the ground that neither Brown norMather spent 50 percent of his working time as asupervisor during the year preceding the election.3For the reasons stated below, we agree with thehearing officer that the challenge to Brown's ballotshould be overruled. Contrary to the hearing offi-cer,however,we find that the challenge toMather's ballot should be sustained.iTheemployer has excepted to some of the hearingofficer'scredibil-ity findingsThe Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect.Stretch-Tex Co,118 NLRB 1359,1361 (1957)We find no basis for reversing the findingsWe alsofind nomerit in the Employer's contention that it was unableto properly cross-examine Board AgentChetByerly concerning anywritten documentation of his conversation with employee William YagerThe recordindicates that neither the hearing officer nor counsel for theRegion restricted the cross-examinationWe also agree with the hearingofficer's finding that the Employer did not make a clear request for anywritten documentation of the Byerly conversation with Yager2The hearing officer found that a relief captain performs supervisoryduties.No party exceptedto his finding and the record fully supports thehearingofficer'sdetermination9Thehearing officer specified that a prevailing union wouldonly rep-resent Brown and Mather concerning their rank-and-file dutiesThe Employer provides tugboat and bargeinland waterway services within the Great Lakes.The Employer's season commencesinApril andends in December. A tugboat crew consists of acaptain, firstmate,engineer,assistantengineer, anddeckhands. The crew is split so that crewmembersalternate 6-hour shifts, 24 hours a day. The captainand firstmate alternateassumingcommand ofvessel.The Employer has also instituted a reliefprogram whereby crews are rotated off a tugboatand replaced by a relief crew.The relief captain assumes command of a vesselin the absence of a full-time captain.The hearing officer found that Brown andMather were hired as first mates in 1983.4 Browndid not sail as relief captain in either 1983 or 1984.In 1985, Brown worked less than 50 percent of histime as relief captain and spent less than 80 hoursas relief captain in 1986.5 Mather was a relief cap-tain for approximately 7 weeks in 1984 and was nota relief captain in 1985. In 1986, Mather spent lessthan 50 percent of his working time as a relief cap-tain.The hearing officer found that Brown andMather possessed supervisory authority only whenacting as relief captain and this authority wassharply demarcated from their rank-and-file duties.Additionally, Brown's and Mather's time spent asrelief captain was measurable and continuous witha sharp distinction from nonsupervisory time. Rely-ing onGreatWestern Sugar Co.,137NLRB 551(1962); andWestinghouse Electric Corp.,163 NLRB723 (1967), affd. 171 NLRB 1239 (1968), enfd. 424F.2d 1151 (7th Cir. 1970), cert. denied 400 U.S. 831(1970), the hearing officer held that Brown andMather were not statutory supervisors at the timeof the election because they spent less than 50 per-cent of their working time performing supervisoryduties.The hearing officer found thatGreatWest-ernandWestinghouseare applicable to situationswhere, as here, employees fulfill distinct superviso-ry duties during portions of the year and theseduties are sharply demarcated in function and timefrom rank-and-file responsibilities.We disagree with the hearing officer's applica-tion of the "50 percent" rule in determining the su-pervisory status of both Brown and Mather. Exam-ination of subsequent cases reveal thatGreatWest-ernandWestinghouseare not applicable to the in-stant situation.4The unit consists of mates, chief engineers, assistant engineers, anddeckhands employed at the Employer'sMuskegon,Michigan facilitysThe record shows that Brown broke his arm in the fall of 1986 andperformed nonuntt dispatcher duties for the remainder of the year Therecord also indicates that the time Brown spent in 1986 as relief captainbefore the injury covered approximately 11 days.289 NLRB No. 44 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInGreatWestern,the Board held that employeesin seasonal industrieswho perform supervisoryduties for a portion of the year and unit functionsfor the remainder of the year may be representedwith respect to their rank-and-file duties. TheBoard noted that seasonal supervisors may be rep-resented because their supervisory and unit respon-sibilities are clearly demarcated and are performedduring different periods of the year. The Board,however, did not indicate whether the seasonal su-pervisors inGreatWesternsupervised other unitemployees or nonunit personnel.InWestinghouse,the Board, citingGreat Western,held that the employees who spend at least 50 per-cent of their working time performing nonsupervi-sory duties would be eligible to vote. InWesting-house,a group of engineers was assigned to specificprojects located on customer sites away from theworkplace. Some of the engineers had supervisoryauthority, but only for particular projects. Theperiod of time when these engineers possessed su-pervisory authority was measurable and clearly de-marcated.However, the Board specifically notedthat their supervisory authority extended only tononprofessionalcraftemployees hired for theproject;no supervisory authority was exercisedover the unit employees.InDoctor'sHospital of Modesto,183 NLRB 950,951 (1970), affd. 193 NLRB 833 (1971), enfd. 489F.2d 772 (9th Cir. 1973), the Board placed certainlimits on the application of the "50 percent' rule.Specifically, the Board stated:The . . . eligibility criteria enunicated inWestinghousedo not apply to circumstances. . . wherein the disputed individuals are per-forming both their allegedly supervisory andnonsupervisory jobs during the same work-week, in the same department with essentiallythe same complement of employees.Subsequenlty, inAladdin Hotel,270 NLRB 838,839-840 (1984), the Board held thatWestinghouseisinapplicable to situations in which temporary su-pervisors exercise authority over unit employeesand perform both supervisory and nonsupervisoryduties during the same work period. The Boardstated that in these circumstances the appropriatetest iswhether the part-time supervisors spend aregular and substantial portion of their workingtime performing supervisory tasks or whether suchsubstitution is merely sporadic and insignificant.We agree with the hearing officer's finding thatthere is a clear demarcation between Brown's andMather's supervisory duties and their rank-and-fileduties.We also agree that the time Brown andMather spent as relief captain is measurable andcontinuous with a sharp distinction from nonsuper-visorytime.Unlike the engineers inWestinghouse,however, and like the individualsin issueinAlad-dinHotel,relief captains here exercise supervisoryauthority over fellow unit employees in the sameworkplacewhere they perform rank-and-fileduties. 6Accordingly,we conclude that the "50percent" rule is inapplicable to the present case.In applying the "regular and substantial" test tothe instant case, we find, contrary to the Employ-er's assertions, that Brown's fewer than 80 hoursserved as relief captain in 1986 did not constitutespendinga regular andsubstantial portion of histime working as a relief captain in the year preced-ing the election. The Employer in its exceptionsargues that Brown would have spent approximate-ly 2 to 3 months as relief captain had he notbroken his arm. Such anassertion,however, ismerely speculative and cannot support a finding ofsupervisory status.We also reject the Employer'sargument that because Brown spent time in a non-unitdesk position during his injury, his ballotshould not be counted. The record indicates thathis dispatcher duties were temporary due to inju-ries.Accordingly, Brown shares a sufficient com-munity of interest with the other unit employeesand his ballot will be counted.We find, however, that Mather spent a regularand substantial portion of his working time as arelief captain in 1986. Mather credibly testified thathe spent approximately 17 weeks as relief captainfrom April through December 1986,7 a substantialperiod of time. Although there are no specific pat-terns to the entire 17-week period,8 the Employer'suncontroverted testimony shows that any irregular-itywas not caused by the Employer's scheduling,but rather from the variability of the workflow inthe tugboat service industry.9 Accordingly, we sus-tain the Employer's challenge to Mather's ballot.DIRECTIONIT IS DIRECTED that the Regional Director forRegion 7 shall, within 10 days from the date of thisDecision and Direction, open and count the ballotof Paul Brown. The Regional Director shall thenserve on the parties a revised tally of ballots andissue the appropriate certification.sWe note that Mather's testimony,which was generallycredited bythe hearingofficer,indicatesthat he workedas relief captain and mate oneach of twotugboats during separate assignments7We find thatMather's hours worked as relief captain duringthose 17weeksranged from8 to 40 hoursper week6Mather did testify, however,that he regularly rotated approximatelyevery 2weeks as relief captain and mate fromJuly until December 19869 It is undisputedthat the Employerproduces a regular relief schedulebeforea seasoncommences, but the schedulechanges due to circum-stancesbeyond the Employer's control